PER CURIAM.
The defendant appeals his departure sentence on the basis that no departure beyond the one-cell bump up is permitted under the guidelines. See Ree v. State, 14 F.L.W. 565 (Fla. Nov. 16, 1989); Hamilton v. State, 548 So.2d 234 (Fla.1989); Dewberry v. State, 546 So.2d 409 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); Maddox v. State, 553 So.2d 1380 (Fla. 5th DCA 1989). We agree. The defendant’s departure sentence is vacated and the cause remanded for resentencing within the recommended guidelines range.
SENTENCE VACATED; CAUSE REMANDED.
DAUKSCH, COWART and GOSHORN, JJ., concur.